Sognier, Judge.
Lawson was convicted in the Superior Court of Wilcox County of selling marijuana. On appeal he contends the evidence is not sufficient to support the verdict.
The evidence discloses that Frank Ellerbee, an undercover agent for the GBI, went to Wilcox County in April, 1979 to assist the sheriff in identifying and arresting persons selling “dope.” Ellerbee testified that on the evening of April 14th he was taken to a trailer in Rochelle by one A. C. Tisdol (or Tisdale), where appellant, who was in the trailer, sold Ellerbee a package containing 4.9 grams of marijuana for $10.00. Appellant, his sister and his girlfriend all testified to the contrary that Ellerbee and A. C. Tisdol had never been to the trailer, and appellant denied he had sold any marijuana to Ellerbee.
The weight of the evidence and credibility of witnesses are questions for the triers of fact (State v. Smith, 134 Ga. App. 602 (215 SE2d 345) (1975)), and the jury chose to believe the state’s .witnesses. We find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Fisher v. State, 151 Ga. App. 93 (258 SE2d 920) (1979).
Submitted June 4, 1980
Decided September 11, 1980.
A. Frank Grimsley, for appellant.
Gary Christy, District Attorney, James E. Turk, Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, C. J., and Birdsong, J., concur.